Appeal from an order of the Appellate Division, Second Department, granting Newsday, Inc.’s motion to stay enforcement of a Suffolk County Court order pending Newsday, Inc.’s appeal from that order dismissed, by the Court of Appeals sua sponte, and the case remitted to the Appellate Division, Second Department, with directions to vacate the stay and to dismiss the motion for a stay. There is no statutory authority for direct appellate review of the County Court order (see, Matter of Alphonso C. [Morgenthau] 38 NY2d 923).